DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Amendment on 07/28/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Van Mierlo et al. (US 8,476,167), hereinafter Van, in view of Naim (US 2009/0002913).
Regarding claim 1, Van discloses (see figures 1-5) a method of constructing (figure 5) a puck for an electrostatic chuck (figures 2 and 3, part 1)(column 6; lines 9-34; the electrostatic clamp 1) comprising the steps (figure 5) of: forming (figure 5(b)) at least one trench (figure 5(b), part trench generated by dotted line at 35) into an upper surface of a lower substrate (figure 5(b), part upper surface of lower substrate 19)(column 10; lines 9-27; etching a layer 35, the etched volume being depicted as a dotted line, from the surface 33 of the first dielectric or semi-dielectric layer 19); depositing (figure 5(c))  an electrode material (figure 5(c), part 39) onto the upper surface of the lower substrate (figure 5(c), part upper surface of lower substrate 19) and into the at least one trench (figure 5(b), part trench generated by dotted line at 35) (column 10; lines 28-38; providing a coating 39 of an electrode material on an etched surface 35 to form the electrode 7, 9, wherein the coating 39 has a thickness approximately the same as the thickness of the layer etched from the mask bearing surface 33. 20. As shown, the coating 39 may also cover the mask 31. The coating comprises an electrode material. It may be formed by a sputtering process, chemical vapor deposition process or a combination thereof. The thickness of the electrode may be controlled by controlling the time of the coating process in a conventional way); removing (figure 5(d)) excess electrode material (figure 5(d), part 39) from the lower substrate (figure 5(d), part lower substrate 19) to thereby leave the electrode material (figure 5(d), part 39) within the at least one trench (figure 5(d), part trench generated by dotted line at 35) of the lower substrate (figure 5(d), part lower substrate 19) to form an electrode (figures 5(d) and 5(e), part electrode 7 and 9a/b) (column 10; lines 39-45; removing, as indicated by arrow 41, the mask 31 from the first dielectric or semi-dielectric layer. This method may also be referred to as a lift off process in the art. Any coating deposited on the mask may also be removed together with the mask. As depicted in FIG. 5E, the electrode is formed in the first layer. This construction may be cleaned); and securing an upper substrate (figure 5(e), part step after e; upper substrate 21[not show]) to the lower substrate (figure 5(e), part step after e; lower substrate 19) without hot pressing (column 10; lines 46-50; Subsequently, the method may comprise bonding the first dielectric or semi-dielectric layer 19 in which the electrode 7, 9 is formed to the second dielectric or semi-dielectric layer 21 to form a stack. The bonding method may comprise anodic bonding).
Van does not expressly disclose securing the upper substrate to the lower substrate comprises one of bonding by a technique selected from the croup consisting of use of adhesives, brazing, and transient liquid phase bonding, and depositing a material using a layered process selected from the group consisting of thick film, thin film, thermal spray, and sol-gel.
Naim teaches (see figures 1-4) securing the upper substrate (figure 2, part upper substrate 1) to the lower substrate (figure 2, part lower substrate generated by 2 and 3) comprises one of bonding by a technique selected from the croup consisting of use of adhesives, brazing, and transient liquid phase bonding (paragraph [0002]; Some designs rely upon an adhesive-type bonding of the assembly to secure the metallic conductor within multiple ceramic layers, and to form the chuck), and depositing a material (figure 2, part 23) using a layered process selected from the group consisting of thick film, thin film, thermal spray, and sol-gel (paragraph [0022]; The mesa structures (23) are integral parts of the top dielectric surface. However, mesa structures (23) also may be deposited on the dielectric surface by various thin film deposition techniques like PVD or CVD, as would readily be understood by those skilled in the field of thin film material deposition).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the electrostatic chuck of Van with the bonding and mesas features as taught by Naim and obtain a method of constructing a puck for an electrostatic chuck comprising the steps of: forming at least one trench into an upper surface of a lower substrate; depositing an electrode material onto the upper surface of the lower substrate and into the at least one trench; removing excess electrode material from the lower substrate to thereby leave the electrode material within the at least one trench of the lower substrate to form an electrode; and securing an upper substrate to the lower substrate without hot pressing, wherein securing the upper substrate to the lower substrate comprises one of bonding by a technique selected from the croup consisting of use of adhesives, brazing, and transient liquid phase bonding, and depositing a material using a layered process selected from the group consisting of thick film, thin film, thermal spray, and sol-gel, because regarding the bonding technique: it provides more simple and ease assembly process and regarding the mesas: it reduces the area of contact in order to decrease in clamping force to gain quick release time. Additional, mesa structure allows for, among other things, distribution of cooling gas behind the wafer surface during wafer clamping, thus enhancing heat transfer from the wafer to the top dielectric surface (paragraph [0023]).
Regarding claim 3, Van and Naim teach everything claimed as applied above (see claim 1). Further, Van discloses (see figures 1-5) at least one standoff portion (figure 5(b), part standoff portion 31a-31e within the trench generated by dotted line at 35) within the at least one trench (figure 5(b), part trench generated by dotted line at 35).
Regarding claim 5, Van and Naim teach everything claimed as applied above (see claim 1). Further, Van discloses (see figures 1-5) securing the upper substrate (figure 5(e), part step after e; upper substrate 21[not show]) to the lower substrate (figure 5(e), part step after e; lower substrate 19) comprises bonding the upper substrate (figure 5(e), part step after e; upper substrate 21[not show]) to the lower substrate (figure 5(e), part step after e; lower substrate 19) such that a bond area is formed by the bonding (figure 5(e), part step after e ; bond area generated between lower substrate 19 and upper substrate 21[not show]), the bond area (figure 5(e), part step after e ; bond area generated between lower substrate 19 and upper substrate 21[not show]) being recessed from the lower surface of the upper substrate  (figure 5(e), part step after e; upper substrate 21[not show]) (column 10; lines 46-50; Subsequently, the method may comprise bonding the first dielectric or semi-dielectric layer 19 in which the electrode 7, 9 is formed to the second dielectric or semi-dielectric layer 21 to form a stack. The bonding method may comprise anodic bonding).
Regarding claim 8, Van and Naim teach everything claimed as applied above (see claim 1). Further, Van discloses (see figures 1-5) the electrode (figure 5(e), part electrode 7 and 9a/b) is flat and co-planar (figure 5(e), part electrode 7 and 9a/b) with a wafer (figure 1, part W) attached to the upper substrate (figure 5(e), part step after e; upper substrate 21[not show]) after removing (figure 5(d)) excess electrode material (figure 5(d), part 39).
Regarding claim 9, Van and Naim teach everything claimed as applied above (see claim 1). However, Van does not expressly disclose forming mesas on an outer surface of the upper substrate.
Naim teaches (see figures 1-4) forming mesas (figure 2, part 23) on an outer surface of the upper substrate (figure 2, part outer surface of 1) (paragraph [0022]; the mesa structure (23) along with gas grooves (26) on the wafer clamping surface (22). The mesa structures (23) are integral parts of the top dielectric surface. However, mesa structures (23) also may be deposited on the dielectric surface).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the electrostatic chuck of Van with the mesas features as taught by Naim, because it reduces the area of contact in order to decrease in clamping force to gain quick release time. Additional, mesa structure allows for, among other things, distribution of cooling gas behind the wafer surface during wafer clamping, thus enhancing heat transfer from the wafer to the top dielectric surface (paragraph [0023]).
Regarding claim 10, Van and Naim teach everything claimed as applied above (see claim 9). However, Van does not expressly disclose depositing an yttria layer onto the outer surface of the upper substrate layer.
Naim teaches (see figures 1-4) depositing an yttria layer (figure 2, part 22) onto the outer surface of the upper substrate layer (figure 2, part outer surface of 1) (paragraph [0019]; yttria).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the electrostatic chuck of Van with the yttria features as taught by Naim, because it provides more protection with a thermal coating (paragraph [0019]). 
Regarding claim 11, Van and Naim teach everything claimed as applied above (see claim 1). Further, Van discloses (see figures 1-5) the at least one trench (figure 5(b), part trench generated by dotted line at 35) is formed (figure 5(b)) by a process selected from the group consisting of dry plasma etching (column 10; lines 9-27; etching a layer 35, the etched volume being depicted as a dotted line, from the surface 33 of the first dielectric or semi-dielectric layer 19. The etching process may be carried out in a conventional manner).
Regarding claim 12, Van and Naim teach everything claimed as applied above (see claim 1). Further, Van discloses (see figures 1-5) the electrode material (figure 5(c), part 39) is deposited (figure 5(c)) onto the substrate (figure 5(c), part lower substrate 19) and into the at least one trench (figure 5(b), part trench generated by dotted line at 35) by a layered process (column 10; lines 28-38; providing a coating 39 of an electrode material on an etched surface 35 to form the electrode 7, 9, wherein the coating 39 has a thickness approximately the same as the thickness of the layer etched from the mask bearing surface 33. 20. As shown, the coating 39 may also cover the mask 31. The coating comprises an electrode material. It may be formed by a sputtering process, chemical vapor deposition process or a combination thereof. The thickness of the electrode may be controlled by controlling the time of the coating process in a conventional way).
Regarding claim 13, Van and Naim teach everything claimed as applied above (see claim 12). Further, Van discloses (see figures 1-5) the layered process (figure 5(c)) is selected from the group consisting of thick film, thin film, thermal spray, and sol-gel (column 10; lines 28-38; providing a coating 39 of an electrode material on an etched surface 35 to form the electrode 7, 9, wherein the coating 39 has a thickness approximately the same as the thickness of the layer etched from the mask bearing surface 33. 20. As shown, the coating 39 may also cover the mask 31. The coating comprises an electrode material. It may be formed by a sputtering process, chemical vapor deposition process or a combination thereof. The thickness of the electrode may be controlled by controlling the time of the coating process in a conventional way).
Regarding claim 15, Van and Naim teach everything claimed as applied above (see claim 1). Further, Van discloses (see figures 1-5) the lower substrate (figure 5(c), part lower substrate 19) is a ceramic selected from the group consisting of aluminum nitride, and aluminum oxide and the resistive material is a selected from the group consisting of titanium, molybdenum, tungsten, nickel, aluminum and alloys thereof (column 9; lines 5-9; the first layer may comprise an ultra low expansion material (such as ULE.RTM.), a glass material, a ceramic material, a glass ceramic material (such as ZERODUR.RTM.), or a combination thereof).
Regarding claim 16, Van discloses (see figures 1-5) a method of constructing (figure 5) a puck for an electrostatic chuck (figures 2 and 3, part 1)(column 6; lines 9-34; the electrostatic clamp 1) comprising the steps (figure 5) of: forming (figure 5(b)) a plurality of trenches (figure 5(b), part trenches generated by dotted line at 35) into a lower substrate (figure 5(b), part substrate 19)(column 10; lines 9-27; etching a layer 35, the etched volume being depicted as a dotted line, from the surface 33 of the first dielectric or semi-dielectric layer 19); depositing (figure 5(c))  an electrode material (figure 5(c), part 39) onto the lower substrate (figure 5(c), part substrate 19) and into the plurality of trenches (figure 5(b), part trenches generated by dotted line at 35) (column 10; lines 28-38; providing a coating 39 of an electrode material on an etched surface 35 to form the electrode 7, 9, wherein the coating 39 has a thickness approximately the same as the thickness of the layer etched from the mask bearing surface 33. 20. As shown, the coating 39 may also cover the mask 31. The coating comprises an electrode material. It may be formed by a sputtering process, chemical vapor deposition process or a combination thereof. The thickness of the electrode may be controlled by controlling the time of the coating process in a conventional way); removing (figure 5(d)) excess electrode material (figure 5(d), part 39) from the lower substrate (figure 5(d), part substrate 19) to thereby leave the electrode material (figure 5(d), part 39) within the plurality of trenches (figure 5(d), part trenches generated by dotted line at 35) to form an electrode (figures 5(d) and 5(e), part electrode 7 and 9a/b) (column 10; lines 39-45; removing, as indicated by arrow 41, the mask 31 from the first dielectric or semi-dielectric layer. This method may also be referred to as a lift off process in the art. Any coating deposited on the mask may also be removed together with the mask. As depicted in FIG. 5E, the electrode is formed in the first layer. This construction may be cleaned); and securing an upper substrate (figure 5(e), part step after e; upper substrate 21[not show]) to the lower substrate (figure 5(e), part step after e; lower substrate 19) without hot pressing (column 10; lines 46-50; Subsequently, the method may comprise bonding the first dielectric or semi-dielectric layer 19 in which the electrode 7, 9 is formed to the second dielectric or semi-dielectric layer 21 to form a stack. The bonding method may comprise anodic bonding).
Van does not expressly disclose securing the upper substrate to the lower substrate comprises one of bonding by a technique selected from the croup consisting of use of adhesives, brazing, and transient liquid phase bonding, and depositing a material using a layered process selected from the group consisting of thick film, thin film, thermal spray, and sol-gel.
Naim teaches (see figures 1-4) securing the upper substrate (figure 2, part upper substrate 1) to the lower substrate (figure 2, part lower substrate generated by 2 and 3) comprises one of bonding by a technique selected from the croup consisting of use of adhesives, brazing, and transient liquid phase bonding (paragraph [0002]; Some designs rely upon an adhesive-type bonding of the assembly to secure the metallic conductor within multiple ceramic layers, and to form the chuck), and depositing a material (figure 2, part 23) using a layered process selected from the group consisting of thick film, thin film, thermal spray, and sol-gel (paragraph [0022]; The mesa structures (23) are integral parts of the top dielectric surface. However, mesa structures (23) also may be deposited on the dielectric surface by various thin film deposition techniques like PVD or CVD, as would readily be understood by those skilled in the field of thin film material deposition).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the electrostatic chuck of Van with the bonding and mesas features as taught by Naim and obtain a method of constructing a puck for an electrostatic chuck comprising the steps of: forming a plurality of trenches into a lower substrate, wherein a plurality of standoff portions are formed within the plurality of trenches; depositing an electrode material onto the lower substrate and into the plurality of trenches; removing excess electrode material from the lower substrate to thereby leave the electrode material within the plurality of trenches to form an electrode; and securing an upper substrate to the lower substrate without hot pressing, wherein securing the upper substrate to the lower substrate comprises one of bonding by a technique selected from the croup consisting of use of adhesives, brazing, and transient liquid phase bonding, and depositing a material using a layered process selected from the group consisting of thick film, thin film, thermal spray, and sol-gel, because regarding the bonding technique: it provides more simple and ease assembly process and regarding the mesas: it reduces the area of contact in order to decrease in clamping force to gain quick release time. Additional, mesa structure allows for, among other things, distribution of cooling gas behind the wafer surface during wafer clamping, thus enhancing heat transfer from the wafer to the top dielectric surface (paragraph [0023]).
Regarding claim 17, claim 5 has the same limitations, based on this is rejected for the same reasons.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Van Mierlo et al. (US 8,476,167), hereinafter Van, in view of Naim (US 2009/0002913), and further in view of Schaepkens et al. (US 2006/0096946), hereinafter Schaepkens.
Regarding claim 2, Van and Naim teach everything claimed as applied above (see claim 1). Further, Van discloses (see figures 1-5) the excess electrode material (figure 5(d), part 39) is removed (figure 5(d)) by a process (column 10; lines 39-45; removing, as indicated by arrow 41, the mask 31 from the first dielectric or semi-dielectric layer. This method may also be referred to as a lift off process in the art. Any coating deposited on the mask may also be removed together with the mask. As depicted in FIG. 5E, the electrode is formed in the first layer. This construction may be cleaned). However, Van does not expressly disclose the excess electrode material is removed by a process selected from a group consisting of a chemical-mechanical planarization/polishing (CMP), etching, and polishing.
Schaepkens teaches (see figures 1-7) the excess electrode material (figure 2[d]), part 3) is removed (figure 2[e])) by a process selected from a group consisting of a chemical-mechanical planarization/polishing (CMP), etching, and polishing (paragraph [0038]; In the fifth step (e), the PG conducting electrode layer 3 is planarized in a damascene fashion, i.e.., only polishing the top surfaces and not the material in the recessed areas, until the underlying pBN surfaces show in the areas between the PG electrodes).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the removed process of Van with the removed process technique used by Schaepkens, because it provides more planar and cleaner surface in order to overcome electrical/mechanical stress limitations (paragraph [0024]).
Claims 7, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Mierlo et al. (US 8,476,167), hereinafter Van, in view of Naim (US 2009/0002913), and further in view of Zhang et al. (US 2017/0222958), hereinafter Zhang.
Regarding claim 7, Van and Naim teach everything claimed as applied above (see claim 1). However, Van does not expressly disclose the layered process is thermal spray.
Zhang teaches (see figures 1-6) the layered process is thermal spray (paragraph [0025]; Yet another series of processes distinct from thin and thick film techniques are those known as thermal spraying processes, which may include by way of example flame spraying, plasma spraying, wire arc spraying, and HVOF (High Velocity Oxygen Fuel), among others).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the securing step of Van with the layered process features as taught by Zhang, because it provides more efficient and precise construction (paragraph [0001]). 
Regarding claim 18, claims 1 and 7 have the same limitations, based on this is rejected for the same reasons.
Regarding claim 20, Van, Naim and Zhang teach everything claimed as applied above (see claim 18). Further, Van discloses (see figures 1-5) the electrode material (figure 5(c), part 39) is deposited (figure 5(c)) onto the substrate (figure 5(c), part lower substrate 19) and into the at least one trench (figure 5(b), part trench generated by dotted line at 35) by a layered process (column 10; lines 28-38; providing a coating 39 of an electrode material on an etched surface 35 to form the electrode 7, 9, wherein the coating 39 has a thickness approximately the same as the thickness of the layer etched from the mask bearing surface 33. 20. As shown, the coating 39 may also cover the mask 31. The coating comprises an electrode material. It may be formed by a sputtering process, chemical vapor deposition process or a combination thereof. The thickness of the electrode may be controlled by controlling the time of the coating process in a conventional way).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Van Mierlo et al. (US 8,476,167), hereinafter Van, in view of Naim (US 2009/0002913), and further in view of Tamagawa et al. (US 5,777,838), hereinafter Tamagawa. 
Regarding claim 14, Van and Naim teach everything claimed as applied above (see claim 1). Further, Van discloses (see figures 1-5) the electrode material (figure 5(c), part 39) is deposited into the at least one trench (figure 5(b), part trench generated by dotted line at 35) (column 10; lines 28-38; providing a coating 39 of an electrode material on an etched surface 35 to form the electrode 7, 9, wherein the coating 39 has a thickness approximately the same as the thickness of the layer etched from the mask bearing surface 33. 20. As shown, the coating 39 may also cover the mask 31. The coating comprises an electrode material. It may be formed by a sputtering process, chemical vapor deposition process or a combination thereof. The thickness of the electrode may be controlled by controlling the time of the coating process in a conventional way). However, Van does not expressly disclose melting a metal foil.
Tamagawa teaches (see figures 1-17) the electrode material (figure 1, part 14) is deposited by melting a metal foil into the at least one trench (column 3; lines 42-51; a soft metal which is melt-inserted between the metal terminal and the wall of the hole formed in the second layer and hardened).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the electrode material deposit step of Van with the electrode material deposit features as taught by Tamagawa and obtain the electrode material is deposited by melting a metal foil into the at least one trench, because it provides more efficient and reliable deposit process (column 3; lines 42-51). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Van Mierlo et al. (US 8,476,167), hereinafter Van, in view of Naim (US 2009/0002913), and further in view of Zhang et al. (US 2017/0222958), hereinafter Zhang, and further in view of Schaepkens et al. (US 2006/0096946), hereinafter Schaepkens.
Regarding claim 19, Van, Naim and Zhang teach everything claimed as applied above (see claim 18). However, Van does not expressly disclose removing a portion of the upper substrate after depositing the material.
Schaepkens teaches (see figures 1-7) removing a portion of the upper substrate (figure 2[f]), part 4) after depositing the material (figure 2[f]), part 4) (paragraph [0043]; the flat or planar surface is achieved by polishing the second insulating coating, e.g. made of PBN material. On the other hand, in embodiments 2 and 3, the planar surface is achieved by polishing the PG material).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the removed process of Van with the removed process technique used by Schaepkens, because it provides more planar and cleaner surface in order to overcome electrical/mechanical stress limitations (paragraph [0024]).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Van Mierlo et al. (US 8,476,167), hereinafter Van, in view of Zhang (US 2014/0097539), hereinafter Zhang2.
Regarding claim 21, Van discloses (see figures 1-5) a method of constructing (figure 5) a puck for an electrostatic chuck (figures 2 and 3, part 1)(column 6; lines 9-34; the electrostatic clamp 1) comprising the steps (figure 5) of: forming (figure 5(b)) at least one trench (figure 5(b), part trench generated by dotted line at 35) into an upper surface of a lower substrate (figure 5(b), part upper surface of lower substrate 19)(column 10; lines 9-27; etching a layer 35, the etched volume being depicted as a dotted line, from the surface 33 of the first dielectric or semi-dielectric layer 19); depositing (figure 5(c)) an electrode material (figure 5(c), part 39) onto the upper surface of the lower substrate (figure 5(c), part upper surface of lower substrate 19) and into the at least one trench (figure 5(b), part trench generated by dotted line at 35) (column 10; lines 28-38; providing a coating 39 of an electrode material on an etched surface 35 to form the electrode 7, 9, wherein the coating 39 has a thickness approximately the same as the thickness of the layer etched from the mask bearing surface 33. 20. As shown, the coating 39 may also cover the mask 31. The coating comprises an electrode material. It may be formed by a sputtering process, chemical vapor deposition process or a combination thereof. The thickness of the electrode may be controlled by controlling the time of the coating process in a conventional way); removing (figure 5(d)) excess electrode material (figure 5(d), part 39) from the lower substrate (figure 5(d), part lower substrate 19) to thereby leave the electrode material (figure 5(d), part 39) within the at least one trench (figure 5(d), part trench generated by dotted line at 35) of the substrate (figure 5(d), part lower substrate 19) to form an electrode (figures 5(d) and 5(e), part electrode 7 and 9a/b) (column 10; lines 39-45; removing, as indicated by arrow 41, the mask 31 from the first dielectric or semi-dielectric layer. This method may also be referred to as a lift off process in the art. Any coating deposited on the mask may also be removed together with the mask. As depicted in FIG. 5E, the electrode is formed in the first layer. This construction may be cleaned); securing an upper substrate (figure 5(e), part step after e; upper substrate 21[not show]) to the lower substrate (figure 5(e), part step after e; lower substrate 19) without hot pressing (column 10; lines 46-50; Subsequently, the method may comprise bonding the first dielectric or semi-dielectric layer 19 in which the electrode 7, 9 is formed to the second dielectric or semi-dielectric layer 21 to form a stack. The bonding method may comprise anodic bonding).
Van does not expressly disclose thinning and smoothing an upper surface of the upper substrate.
Zhang2 teaches (see figures 1-5) thinning and smoothing (figures 4A-4D, part through a multi-step CMP process 208) an upper surface (figure 4D, part an upper surface 246) of the upper substrate (figure 4D, part the upper substrate 125)(paragraphs [0042]-[0048]; the final planar surface profile 246 varies by about 1-2 nm. As can be seen, the surface profile 246 is generally uniform across the entire width of the surface, to within about 5%. At the same location that the deep gouge 117 was formed in the prior art, the relatively flat, uniform surface profile 246 is formed in the layer in which the inventive steps have been carried out… However, as can be seen, the overall final layer is significantly smoother and more uniform in height than was possible in the prior art. Thus, in addition to eliminating the severe dishing and erosion of the metal fields 112 (e.g., the gouges 117 and 254), the uniform CMP method described herein also improves overall surface uniformity).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the thinning and smoothing features as taught by Zhang2 to the upper substrate of Van and obtain a method of constructing a puck for an electrostatic chuck comprising the steps of: forming at least one trench into an upper surface of a lower substrate; depositing an electrode material onto the upper surface of the lower substrate and into the at least one trench; removing excess electrode material from the lower substrate to thereby leave the electrode material within the at least one trench of the lower substrate to form an electrode; securing an upper substrate to the lower substrate without hot pressing; and thinning and smoothing an upper surface of the upper substrate, because it prevent dishing and to reduce significantly the local pitch and pattern density-induced CMP non-uniformity in order to obtain more uniform and clean surface (paragraph [0009]).
Response to Arguments
Applicant’s arguments with respect to claims 1, 16 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839
	
	


	/THIENVU V TRAN/                                                 Supervisory Patent Examiner, Art Unit 2839